Citation Nr: 1758016	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  11-23 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether the Veteran is competent for the purpose of direct receipt of Department of Veterans Affairs (VA) compensation benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and sister, C. R.


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1977 to July 1979.

This matter comes to the Board of Veterans Appeals (Board) on appeal from a
February 2005 rating decision of the Department of Veterans Affairs (VA)
Regional Office (RO) in Cleveland, Ohio.

The Veteran and her sister, C. R., testified before the undersigned Veterans Law Judge (VLJ) at a videoconference in December 2016. A transcript of the hearing has been associated with the record.

This matter was remanded by the Board in March 2017. However, as will be discussed further below, the Board remands this matter for further development and adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March 2017, the Board remanded this matter for a VA examination and opinion pertaining to the Veteran's competency for the purpose of direct receipt of VA compensation benefits. Accordingly, the Veteran was afforded a VA examination in May 2017. The VA examiner found that the Veteran was not competent for the purpose of direct receipt of VA compensation benefits. However, the VA examiner's opinion seems to be supported by rationale that does not directly pertain to the legal definition of competency. 

The VA examiner noted that although the Veteran is service-connected for schizophrenia, "no specific symptoms can be identified as she did not endorse any symptoms at this time." Nevertheless, the VA examiner found that the Veteran has an insufficient understanding and knowledge of her monthly income and costs, as well as significant inconsistencies between her current self-report and her recent treatment records regarding drug use and housing. Reading the rationale as a whole, the VA examiner's opinion appears to hinge on the Veteran's specific knowledge of her expenses and spending, rather than her mental capacity and competency.

Competency is a legal term, defined as "duly qualified: having sufficient capacity, ability, or authority [Black's Law Dictionary]. Mental capacity is a functional term that may be defined as: the 'mental (or cognitive) ability to understand the nature and effects of one's acts.'" Therefore, the Board remands this matter for an addendum VA opinion that addresses the mental capacity of the Veteran for the purpose of direct receipt of VA compensation benefits.

Additionally, at the VA examination it became apparent that the Veteran has been receiving in-patient treatment at a private treatment facility. Such treatment records have not been associated with the record and may pertain to the Veteran's competency. Therefore, upon remand, the Board directs the RO, to the extent possible, to obtain such records and associate such with the Veteran's electronic claims record.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that she provide the name and address of any non-VA healthcare provider who treated her for her relevant service-connected disabilities, including the in-patient treatment provided at the Crossroad's Center. See May 2017 VA examination. After obtaining authorization from the Veteran, request copies of any outstanding treatment records from any treatment provider identified by the Veteran. 

If VA is unable to obtain such records, the Veteran should be afforded the opportunity to furnish such records directly to VA. All records received should be associated with the claims file.

2. Thereafter, return the claims file to the May 2017 VA examiner who performed the VA examination, if the examiner is unavailable, to another suitably qualified examiner. If it is determined that another examination is needed to provide the required opinion, the Veteran must be afforded the appropriate VA examination. The examiner must note that the claims file was reviewed. The record, to include this remand, must be made available to the examiner for review and a review of the entire claims file must be noted on the examination report.

The VA examiner is to provide an addendum VA medical opinion regarding specifically whether the Veteran has the mental capacity to contract or to manage her affairs, including the disbursement of funds without limitation. 

The examiner should provide complete rationale for all conclusions reached. The examiner is reminded that, and the examiner's rationale should pertain to the following: competency is a legal term, defined as "duly qualified: having sufficient capacity, ability, or authority [Black's Law Dictionary]. Mental capacity is a functional term that may be defined as: the 'mental (or cognitive) ability to understand the nature and effects of one's acts.'"

If the examiner cannot provide the requested opinion without resorting to speculation, the examiner should state why that is the case.

While the entire claims file must be reviewed, the examiner's attention is directed to the Veteran's 2016 testimony, the buddy statements of record, the payee, S.F.'s, February 2010 letters, and the VA examinations of record.

3. The AOJ should then review the record and readjudicate the claim. If it remains denied, the AOJ should issue an appropriate supplemental statement of the case (SSOC) and afford the Veteran and her attorney the opportunity to respond. The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




